Exhibit 10

Subject to approval of ArvinMeritor’s Board of Directors

April 12, 2005

Mr. James D. Donlon, III

Dear Jim:

We are pleased to extend to you our offer of employment for the position of
Senior Vice President and Chief Financial Officer of ArvinMeritor, Inc.,
effective April 1, 2005. Subject to the approval of the ArvinMeritor Board of
Directors (the “Board”) you will become an elected officer of ArvinMeritor,
effective as of the first date employed. In this position, you will report to
the Chairman, President and Chief Executive Officer of ArvinMeritor and be based
in Troy, Michigan. You agree to devote your full time and attention to the
business and activities of ArvinMeritor and to use your reasonable best efforts
to perform faithfully and efficiently the responsibilities assigned to you by
the Chairman, President and Chief Executive Officer of ArvinMeritor. This offer
provides for an annual base salary of Six Hundred Thousand Dollars ($600,000).
Beginning November 2005, your annual base salary shall be reviewed annually by
the Board’s Compensation and Management Development Committee, consistent with
ArvinMeritor’s practice for senior executives. At no time shall your annual base
salary be decreased, and any increase in your annual base salary granted by the
Committee in November, shall become effective on the following February, subject
to Board approval.

Please note that this offer is subject to formal approval by the ArvinMeritor
Board of Directors. Discussions have been held with members of the Board, and we
are confident that the Board will approve our offer.

Annual Incentive Plans

You will be eligible to fully participate on a non prorated basis in the
ArvinMeritor Incentive Compensation Plan (ICP) beginning in Fiscal Year 2005
(October 1, 2004 to September 30, 2005), and thereafter. Awards made under this
Plan are normally paid in December of each year. Your ICP target award is 65% of
your base earnings as of the end of the fiscal year for which the award is made.
Actual ICP payments can range from 0% up to 200% of your target, depending upon
the performance of ArvinMeritor and your individual performance, both as
determined by the Board, and based in part on the achievement of specified
performance objectives.

 

Long-Term Incentives

In addition you will be eligible to participate in ArvinMeritor’s Long-Term
Incentives Plan (LTIP). As discussed with you, we have recommended to the
Board’s Compensation and Management Development Committee that you be allowed to
fully participate on a non prorated basis in the current (FY2005-2007) LTIP
cycle.

The target award of opportunity for the FY2005-2007, which will be granted to
you within thirty (30) days of your effective start date, will be One Million
Dollars ($1,000,000). The grant will be comprised of a mix of Performance Shares
(27,000) and Cash Performance Plan award opportunities ($500,000), based upon
the achievement of specified performance objectives, over the three-year
performance period, as determined by the Board. You have been provided with a
Summary of Proposal by Ernie Whitus, which provides you with additional details.

Special Award

Furthermore, as per our discussion, we have recommended to the Board’s
Compensation and Management Development Committee that you be given a series of
special equity grants as of the date you are first employed by ArvinMeritor. You
will receive 30,000 restricted shares, which shall vest, assuming continued
service, as follows: 25% after 12 months; another 25% after 24 months; another
25% after 36 months and the balance of the shares would vest after 48 months.
You will also receive a Three Hundred Thirty Thousand Dollar ($330,000) Cash
Performance Plan Award opportunity, based upon the achievement of specific
performance objectives, over the three-year performance period (FY2004 – 2006),
as determined by the Board. You have been provided with a Summary of Proposal by
Ernie Whitus, which provides you with additional details. In addition, you are
eligible to earn a maximum of 25,000 performance contingent restricted shares,
subject to the achievement of specified

 



 

Earnings Per Share Growth and Return on Investment Capital Performance
Objectives, as such are determined by the Board for the FY2004-2006 performance
cycle. All of the grants described herein are contingent upon your signing
ArvinMeritor’s Restricted Stock Agreement and are subject to the terms and
conditions of ArvinMeritor’s Long-Term Incentive Plan.

 

 



 

 

Mr. James D. Donlon, III

Page 2

April 12, 2005

Benefits

You will participate in all the regular ArvinMeritor health, welfare, retirement
and other employee benefit programs upon attainment of the eligibility
provisions of the specific plans. You have been provided with summaries of the
aforementioned plans by Ernie Whitus. Given your age, there will be no vesting
restrictions as of the time of hire.

 

As an officer of ArvinMeritor, you shall be entitled to participate in all
employee benefit (healthcare, vacation, etc.) and perquisite plans and programs
(see below), of ArvinMeritor, which are generally available to its senior
executive employees.

 

•

Club Membership

 

•

Company Car

 

•

Financial Counseling

 

•

Annual Executive Physical Examination

•

Personal Excess Liability Coverage

 

 

 

 

 

Severance Benefits

We are convinced you will be a valued employee of ArvinMeritor; however, in the
event your employment with ArvinMeritor is terminated, you will be eligible for
certain severance benefits (subject to your signing a release in a form
satisfactory to ArvinMeritor), as follows:

 

•

By ArvinMeritor Without Cause:

 

 

•

Accrued obligations;

 

•

Monthly severance pay based on your annual base salary for a period of 18-36
months, as determined by the Board (the “Severance Pay Period”);

 

•

Prorated ICP award;

 

•

Benefit continuation for the period base salary is continued;

 

•

Full and immediate vesting of all service based restricted shares;

 

•

Payment of all vested benefits under the retirement and savings plans;

 

•

Pro-rata participation in performance contingent restricted stock, Performance
Share and Cash Performance Plan award opportunities; and

 

•

No obligation to seek new employment or otherwise mitigate.

 

 

 

 

 



 

 

Mr. James D. Donlon, III

Page 3

April 12, 2005

 

•

By ArvinMeritor for Cause (Cause defined as continued and willful failure to
perform duties, provided that you have been given written notice and an
opportunity to cure the failure within five business days; gross misconduct
which is materially and demonstrably injurious to ArvinMeritor; or conviction of
or pleading guilty or no contest to a (a) felony or (b) other crime which
materially and adversely affects ArvinMeritor):

 

•

Accrued obligations and vested plan benefits under the retirement and savings
plans;

 

•

Forfeit all unvested long-term incentive awards, cash performance shares and
cash portions of any long-term incentive cycles; and

 

•

Forfeit eligibility to receive an annual incentive award.

•

By the Executive for Any Reason (other than death or disability):

 

•

Accrued obligations and vested plan benefits under the retirement and savings
plans.

 

Death Benefits

 

•

Accrued obligations;

•

Pro-rata annual incentive bonus participation for the time actually worked in
the year of death;

•

Immediate vesting of all outstanding restricted shares;

•

Pro-rata cash portion of any long-term incentive cycles that began more than one
year prior to the date of death;

•

Medical benefit continuation for your spouse and other dependents for six months
and at the end of this six month period your spouse and dependents may be
eligible for coverage under COBRA (for an additional period not to exceed 30
months);

•

Payment of all death benefits under the retirement and savings plans.

Disability Benefits

Disability (Disability initially defined as the inability to perform the duties
of your current job as a result of disease or injury. Based on your years of
service, your first six months of disability (“Short-Term Disability”) will
result in either full salary continuation for the entire six-month period or a
combination of full salary continuation and reduced salary continuation for said
six-month period. If you are unable to perform your job duties, following
Short-Term Disability, you will be placed on Long-Term Disability and receive
benefits under the provisions of that program. Following a one and one-half
–year period on Long-Term Disability, eligibility for continued coverage will be
based on your inability to perform any job for which you are qualified by
education, training or experience)

 



 

 

Mr. James D. Donlon, III

Page 4

April 12, 2005

 

•

Accrued obligations;

•

Pro-rata annual incentive bonus participation for the time actually worked or
during Short-Term Disability;

•

Pro-rata cash portion of any long-term incentive cycles that began more than one
year prior to the end of Short-Term Disability;

•

Continuation of the vesting rules for equity incentive awards;

•

Medical, dental, vision and life insurance benefits will be provided on the same
terms as if you were employed while you are on Long-Term Disability;

•

In accordance with the retirement plan provisions, you will continue to earn
vesting service but you will not receive credited service for the purpose of
determining your plan benefit.

Retirement Benefits

You will be immediately eligible to participate in ArvinMeritor’s qualified and
non-qualified defined benefit retirement plans, in accordance with their
provisions.

In addition to the defined benefit plans, you will also be immediately eligible
to participate in the 401(k) savings plan and in the non-qualified supplemental
savings plan, both of which have matching company contributions.

 

Change of Control

In the event of a change of control (as defined in the LTIP Cash Performance
Plan) of the Company, you will receive the maximum award (3 times the targeted
opportunity), adjusted by the stock price multiplier, for all outstanding
cycles, subject to approval by the Board. In addition, you will receive a full
and immediate vesting of all performance contingent restricted stock,
service-based restricted stock and performance shares.

Indemnification

The Company will provide indemnification and defend you with regard to any
claims arising from any decision made by you in good faith, while performing
services for the Company.

Director’s and Officer’s Insurance

The Company shall provide you with reasonable Director’s and Officer’s liability
insurance coverage.

Reimbursement of Legal Fees

You will be reimbursed any legal fees incurred in connection with enforcing this
agreement.

Arbitration

You have agreed to sign ArvinMeritor’s “Mutual Agreement to Arbitrate Claims”
and the ArvinMeritor “Standards of Business Conduct and Conflict of Interest
Certificate.” Any controversy involving the construction or application of any
terms, covenants or conditions of the Agreement, or any claims arising out of
any alleged breach of the Agreement, will be submitted to and resolved by final
and binding arbitration in Oakland County, Michigan (conducted pursuant to the
rules of the American Arbitration Association).

In the event you leave employment of ArvinMeritor for any reason, you agree that
for a period of twenty four (24) months following your departure, you will not
solicit for employment any ArvinMeritor employee, nor will you, without the
prior written consent of ArvinMeritor, directly or indirectly provide services
as an owner, partner, employee, officer, director, independent contractor,
consultant, advisor or in any other capacity to Dana Corporation, Tenneco, or
Eaton Corporation, or any of their respective affiliates or subsidiaries. You
also agree that you will not disclose, nor will you use, any ArvinMeritor
proprietary information after you leave employment of ArvinMeritor.

 



 

 

Mr. James D. Donlon, III

Page 5

April 12, 2005

 

Governing Law

The validity, interpretation, construction and performance of the Agreement and
the rights of the parties under the Agreement shall be interpreted and enforced
under Michigan law without reference to principles of conflicts of laws.

 

Attorneys’ Fees

In the event of litigation between the parties to the Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees. The Company shall pay you
reasonable attorneys’ fees incurred in connection with the preparation,
negotiation and execution of the Agreement.

We feel you will make a significant contribution to the ArvinMeritor
organization, and we also believe the Company will furnish you a rewarding
opportunity. On behalf of the Board, I welcome you to ArvinMeritor!

Sincerely,

/s/

E.T. Whitus

 

E. T. Whitus

Senior Vice President

Human Resources

ArvinMeritor, Inc.

 

ACCEPTED:

/s/

James D. Donlon, III

DATE: April 12, 2005

 

 

 

 

 

 

 

 

 